Citation Nr: 0613993	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1957.  He also served in a reserve capacity from May 1954 to 
June 1955 and from June 1957 to September 1984, to include 
periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the veteran's application to reopen 
claims of service connection for traumatic arthritis of the 
knees, bilateral hearing loss and a hiatal hernia.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In July 2004, the veteran testified at a video-conference 
hearing conducted by the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  

When this matter was previously before the Board in November 
2004, the Board reopened the veteran's bilateral knee, 
bilateral hearing loss and hiatal hernia claims and remanded 
the issues to the Appeals Management Center (AMC) for further 
development and adjudication.  In a September 2005 rating 
decision, the AMC granted service connection for hiatal 
hernia and bilateral hearing loss and assigned initial 10 
percent and noncompensable evaluations, respectively, 
effective March 20, 2001.  In a letter, dated later that 
month, the AMC notified the veteran of these determinations 
and his appellate rights.  Since that time, the veteran has 
not initiated an appeal regarding either the evaluations 
assigned or the effective date of the awards, and thus no 
hiatal hernia or bilateral hearing loss claim is before the 
Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Finally, the Board notes that the Court of Appeals for 
Veterans Claims (Court) has ruled that the Board is obligated 
to "seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony submitted 
prior to the BVA decision."  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991).  Here, in a July 2004 report, the veteran's treating 
chiropractor opined that the veteran had a low back 
disability that was related to his knee problems, which were 
in turn (in the chiropractor's opinion) acquired during 
military service.  Additionally, the Board notes that in a 
service medical record dated in July 1984, there is a record 
of treatment for low back pain, with a long history of low 
back pain indicated by the veteran at the time of treatment.  
In light of the Board's remand of the veteran's claim seeking 
service connection for traumatic arthritis of the knees, the 
Board finds that a claim of service connection for low back 
disability has been raised by the record.  To date, VA has 
not addressed this issue, and the Board concludes it must be 
referred to the AMC for its initial consideration.

The veteran's claim of service connection for traumatic 
arthritis of the knees is REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

As noted above, in November 2004, the Board granted the 
veteran's application to reopen a claim of service connection 
for traumatic arthritis of the knees, and remanded the 
reopened claim for further development and adjudication.  
Despite the Board's determination, in the September 2005 
Supplemental Statement of the Case (SSOC), the RO confirmed 
and continued the denial of service connection for this 
condition on the basis that the veteran had not presented new 
and material evidence sufficient to reopen a claim for this 
benefit.  The AMC thus employed the incorrect legal standard 
for adjudicating this claim.  In addition, the action likely 
confused the veteran, thus rendering inadequate the notice VA 
was required provide him under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  See Kent v. 
Nicholson, No. 04-0181 (U.S. Vet. App. Mar. 31, 2006), slip 
op. at 13.  In light of the foregoing, due process requires 
that this issue be remanded to the AMC for its initial 
consideration of the merits of the veteran's appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because the claim 
was adjudicated under the wrong legal standard, the Board 
finds that a curative VCAA notice should be afforded in this 
case.  In the recent cases of Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006) and Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (March 3, 2006), the Court 
of Appeals for the Federal Circuit and the Court of Appeals 
for Veterans Claims (CAVC) have provided updated guidance 
regarding the notice requirements of the VCAA and its 
implementing regulations.

The Board also concludes that the veteran's claim must be 
remanded for substantive reasons.  In compliance with the 
Board's remand instructions, in June 2005, the veteran was 
afforded a VA joints examination.  In a July 2005 addendum to 
that report, the examiner responded to the Board's inquiry 
regarding whether it was at least as likely as not that the 
veteran's knee problems had their onset during service or 
were related to any in-service disease or injury, stating, 
"I am unable to locate any charts in the C-file for the 
claimed bilateral knee condition.  [In] [m]y medical opinion, 
there is insufficient evidence to warrant a condition related 
to his military service."  However, a review of the claims 
file indicates multiple private medical records of treatment 
for left and right knee disabilities.  In statements and 
sworn testimony, the veteran has reported having knee 
problems since service.  In addition, in a signed, notarized 
March 2003 statement, the veteran's spouse indicated that she 
married the veteran in 1957 and observed him having soreness 
in his knees in 1967.  The veteran and his spouse are 
competent to report about factual matters of which they have 
"first-hand" knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005), Layno v. Brown, 6 Vet. App. 465, 
471 (1994) ) (lay evidence is competent to establish features 
or symptoms of injury or illness); see also 38 C.F.R. 
§ 3.159(a)(2) (2005).  Further, in a July 2004 statement, the 
veteran's chiropractor, Matthew K. Mortensen, D.C., commented 
that the veteran's knee problems were acquired during 
service; and in a letter dated in September 1999, after 
considering the veteran's in-service history working on 
ordnance in tight spaces on airplanes, Paul M. Naylor, MD, 
wrote that the veteran had a right knee condition that could 
be related to long-term overuse or trauma to the knee.  Under 
the circumstances, the Board concludes that after associating 
with the claims folder any pertinent outstanding records, the 
veteran must be afforded another VA examination.  The Board 
finds that the June/July 2005 VA examiner's review of the 
claims file was not adequate, and a new VA examination is 
required.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should assure compliance with the 
requirements of the VCAA and its implementing 
regulations.  In so doing, the AOJ should 
take any necessary measure to reconcile 
adjudication of this case with the opinion of 
the Federal Circuit in Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006) and the 
opinion of the CAVC in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (March 3, 
2006).  This should include ensuring that the 
VCAA notice requirements are fulfilled, as 
appropriate, with respect the five elements 
of a service connection claim: (1) veteran 
status; (2) existence of a disability; (3) a 
connection between the veteran's service and 
the disability; (4) degree of disability; and 
(5) effective date of the disability. 

2.  After associating with the claims 
folder any outstanding records, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent, etiology and/or onset of any right 
or left knee problems found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, and 
acknowledges such review in the 
examination report.  

All necessary tests, including X-rays, 
should be conducted.  

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that any 
right or left knee disability found to be 
present is related to any incident of 
service or had its onset during the 
veteran's period of military service.  

In offering this impression, the examiner 
should acknowledge the report of the 
veteran and his spouse of a continuity of 
post-service knee pathology from the time 
of discharge from service forward; the 
impression of Paul M. Naylor, MD, in a 
September 1999 report of treatment 
indicating that the veteran's right knee 
disability may be the result of long term 
overuse (such as flight duty) or trauma to 
the knee; the impression offered by 
Matthew K. Mortensen, D.C. in his July 
2004 report; and the conclusion reached by 
the examiner who performed the June 2005 
VA joints examination.  

The examiner should set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the AMC 
should readjudicate the veteran's claim in 
light of all pertinent evidence and legal 
authority.

4.  The veteran and his representative 
must be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


